
	
		I
		112th CONGRESS
		1st Session
		H. R. 1266
		IN THE HOUSE OF REPRESENTATIVES
		
			March 30, 2011
			Mr. Grimm introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend the Controlled Substances Act to improve
		  detection of the fraudulent abuse of prescriptions to obtain controlled
		  substances in schedule II or III, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Fraudulent Prescription Prevention Act of
			 2011.
		2.Fraudulent
			 Prescription Prevention
			(a)In
			 generalSection 303 of the
			 Controlled Substances Act (21 U.S.C. 823) is amended by adding at the end the
			 following:
				
					(i)Fraudulent
				prescription prevention
						(1)Registration
				requirementThe Attorney
				General may not register a practitioner to dispense, or conduct research with,
				a controlled substance in schedule II or III unless the practitioner agrees to
				comply with the requirements of this subsection.
						(2)Reporting
				applicable to prescribing
							(A)In
				generalAt the time of prescribing a controlled substance in
				schedule II or III, a practitioner shall, by means of the web portal under
				paragraph (4), submit the following information to the Attorney General:
								(i)The name, date of birth, and address of the
				patient.
								(ii)The date and time
				of the prescription.
								(iii)The name and
				amount of the substance prescribed.
								(iv)The
				practitioner’s Drug Enforcement Administration registration number.
								(v)The practitioner’s
				contact information.
								(vi)If applicable,
				the prescription pad number.
								(B)Exceptions
								(i)Medical
				emergency situationSubparagraph (A) does not apply if the
				practitioner is prescribing a controlled substance in a medical emergency
				situation.
								(ii)InconvenienceIf
				a practitioner does not have access to the web portal under paragraph (4) at
				the time of prescribing a controlled substance, the practitioner may make the
				submissions required by subparagraph (A) up to 7 days after the time of such
				prescribing.
								(3)Reporting
				applicable to dispensing
							(A)In
				generalBefore dispensing a controlled substance in schedule II
				or III, a practitioner shall, by means of the web portal under paragraph (4),
				submit the following information to the Attorney General:
								(i)Each item of
				information required to be reported under paragraph (2) in connection with
				prescribing the substance.
								(ii)The name, date of
				birth, and address of the purchaser of the substance.
								(iii)The date and
				time of the dispensing of the substance.
								(iv)The name and
				amount of the substance being dispensed.
								(v)Whether the
				dispensing constitutes a refill of a prescription.
								(vi)The
				practitioner’s Drug Enforcement Administration registration number.
								(vii)The
				practitioner’s contact information.
								(B)Declining to
				dispenseAt the time of
				declining to dispense a controlled substance in schedule II or III, a
				practitioner shall, by means of the web portal under paragraph (4), submit the
				following information to the Attorney General:
								(i)To
				the extent feasible, each item of information that would have been required to
				be reported under subparagraph (A) if the substance had been dispensed.
								(ii)Any reason to
				suspect that the individual attempting to purchase the substance was acting
				pursuant to fraud.
								(4)Web
				portalThe Attorney General shall establish and maintain a web
				portal that—
							(A)allows a
				practitioner to submit information to the Attorney General in accordance with
				paragraph (2) or (3), as applicable; and
							(B)at the time of
				such submission, communicates an alert to the practitioner if—
								(i)the patient or
				purchaser has repeatedly refilled the same prescription or prescriptions for
				the same controlled substance;
								(ii)the patient or
				purchaser has attempted to obtain or fill the same prescription or multiple
				prescriptions for the same controlled substance within the preceding 30
				days;
								(iii)the patient or
				purchaser has a history of purchasing controlled substances in schedule II or
				III at multiple pharmacies;
								(iv)the patient or
				purchaser has a history of purchasing such controlled substances in multiple
				States;
								(v)the purchaser is
				attempting to purchase a controlled substance using a prescription pad number
				that has been reported as missing or stolen; or
								(vi)any other circumstance exists that, as determined by the Attorney General,
				indicates an increased possibility that the patient or purchaser is attempting
				to unlawfully divert or misuse a controlled substance.
								(5)DatabaseThe Attorney General shall establish and
				maintain a database containing the information reported under paragraphs (2)
				and (3).
						(6)Disclosure of
				informationThe Attorney
				General may disclose the information reported under paragraphs (2) and (3) only
				as follows:
							(A)The Attorney General may make such
				disclosures as may be necessary in order to communicate alerts to practitioners
				under paragraph (4)(B).
							(B)The Attorney
				General may disclose information reported under paragraph (2) or (3) to any
				local, State, or Federal law enforcement, narcotics control, licensure,
				disciplinary, or program authority who certifies that the information is
				related to an individual investigation or proceeding involving the unlawful
				diversion or misuse of a controlled substance in schedule II or III, and such
				information will further the purpose of the investigation or assist in the
				proceeding.
							(C)The Attorney
				General may, on request, disclose information reported under paragraph (2) or
				(3), or any summary or analysis thereof, to any person or agency if—
								(i)the information,
				summary, or analysis is not individually identifiable; and
								(ii)the person or
				agency requesting the information, summary, or analysis provides satisfactory
				assurances that it will be used for research.
								(7)FundingThe only amounts authorized to be
				appropriated to carry out this subsection are amounts in the Diversion Control
				Fee Account established by section 111(b) of the Departments of Commerce,
				Justice, and State, the Judiciary, and Related Agencies Appropriations Act,
				1993 (Public Law
				102–395).
						.
			(b)Applicability
			 dateParagraphs (1), (2), and (3) of section 303(i) of the
			 Controlled Substances Act, as added by subsection (a), apply beginning on the
			 date on which the Attorney General publishes in the Federal Register a
			 determination that the web portal and database required by paragraphs (4) and
			 (5) of such section are fully operational.
			
